Opinion by
Judge Peters :
Although the judgment of John Swafford against the children and heirs of Isaac Swafford%may be regarded as void, still in this case it is shown by a very decided preponderance of the evidence that the original purchase of the land was made for the joint benefit of Isaac and John Swafford, that it was paid for with corn which was the product of their joint labor, and was their joint property; and although the title was made to Isaac alone, they afterwards agreed upon a division of the land, had the dividing line of the tract run out, and each held to that line while Isaac lived, and after his death there was no change. From all the facts proved it is clear that Isaac Swafford and his heirs since held the land now in possession of appellee in trust for John Swafford and his vendees, and their possession should not be disturbed.
Wherefore the judgment is. affirmed.